Citation Nr: 0331636	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-08 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.

2.  Entitlement to service connection for a left thigh 
disability.

3.  Entitlement to service connection for a right leg 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to a disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran originally perfected an appeal of a denial of 
entitlement to service connection for diabetes mellitus and 
an increased disability evaluation for his service-connected 
left knee disability.  The veteran withdrew his appeal in 
regard to those two issues at the time of his videoconference 
hearing in April 2003.  The veteran's withdrawal of his 
appeal in regard to those issues was proper.  See 38 C.F.R. 
§ 20.204 (2003).  Accordingly, the issues are no longer on 
appeal.  

The veteran's case was certified on appeal in March 2003.  
The veteran later submitted additional medical evidence that 
was received at the Board in April 2003.  Included in the 
evidence was a statement from J. W. Zeiders, M. D., dated in 
March 2003.  Dr. Zeiders attributed current findings 
involving the veteran's lumbar spine to disabilities incurred 
to the veteran's left leg in service.  The Board finds that 
this statement raises a claim for service connection for an 
unspecified back disability as secondary to the veteran's 
service-connected left knee disability.  The RO has not yet 
had an opportunity to address the issue.  Therefore, the 
issue is referred to the RO for such development as may be 
necessary.

(The service connection claims on appeal will be addressed 
the remand that follows the decision below.)


FINDING OF FACT

The veteran's PTSD has likely caused total occupational and 
social impairment from April 10, 2002.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met from April 10, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from July 1969 to November 
1972.  He was severely wounded in August 1970 and spent 
approximately two years in recovery from his wounds.  He was 
retired from service for medical disability in November 1972.

The veteran submitted his original claim for entitlement to 
service connection for PTSD in October 1999.  The veteran's 
claim was denied in August 2000 because he did not provide 
any evidence that he had a diagnosis of PTSD .

The veteran submitted a statement in January 2001 wherein he 
said he was filing an informal claim for service connection 
for PTSD.

Private treatment records from several sources, for the 
period from August 1999 to March 2001 did not show any 
evidence of psychiatric treatment.

The veteran was afforded a VA psychiatric examination in 
August 2001.  The examiner noted the veteran's history of 
being severely wounded in Vietnam.  The veteran related that 
he tried to minimize his emotional problems by trying to 
forget what happened in Vietnam.  The veteran related that he 
suffered from nightmares and would not recall details about 
the nightmares but that his wife would tell him.  The 
veteran's level of frustration over his medical problems, 
secondary to his wounds in service, had grown over time.  The 
veteran had not worked since he was retired from service for 
his wound-related disabilities.  He did socialize with 
friends and enjoyed fishing.  The mental status portion of 
the examination report was very limited.  The examiner said 
that the veteran was alert, friendly and cooperative.  He was 
noted to have a coherent thought process with no evidence of 
psychosis or major thought disorder.  The examiner concluded 
that the veteran was doing remarkably well considering what 
had happened to him.  He said that the veteran did suffer 
from mild PTSD.  The examiner also said that it was possible 
that because the veteran was sedated much of the time after 
his injuries, he had decreased the PTSD symptoms he might 
have otherwise had.  The veteran was noted to be unable to 
work, although this was not attributed to just his PTSD at 
the time.  The examiner assigned a global assessment of 
functioning (GAF) score of 65.

The veteran was granted service connection for PTSD by way of 
a rating decision dated in January 2002.  The veteran was 
assigned a noncompensable disability evaluation based on the 
VA examiner's assessment that the veteran's PTSD 
symptomatology was mild.

The veteran expressed his disagreement with the 
noncompensable rating in February 2002.  The veteran felt 
that his disability warranted at least a 70 percent rating.

The veteran submitted VA treatment records dated in April 
2002.  The records reflected an outpatient evaluation by a VA 
psychologist.  The veteran's chief complaints were noted to 
be irritability, nightmares, and night sweats.  The veteran 
was noted to have flashbacks and intrusive thoughts of 
trauma.  The psychologist said that the veteran had severe, 
chronic PTSD and was unemployable; however, he did not 
indicate whether the veteran's unemployability was due solely 
to the PTSD symptoms.  The psychologist assigned a GAF score 
of 55.

Based on the results of the April 2002 outpatient evaluation, 
the RO increased the veteran's PTSD disability evaluation to 
30 percent in December 2002.  

As noted in the Introduction section of this decision, the 
veteran submitted additional evidence directly to the Board 
in conjunction with his April 2003 videoconference hearing.  
Included in the evidence were VA treatment records for the 
period from January 2001 to March 3003.  An August 2002 
outpatient entry noted that the veteran related symptoms of 
ongoing nightmares, startle response, irritability, 
anhedonia, flashback and pessimism about the future.  The 
psychologist's assessment was chronic, severe PTSD.  A March 
2003 outpatient entry noted continued complaints of 
irritability and depression.  The veteran still had 
nightmares.  He was reported to be socially isolated and 
could not work.  The psychologist's assessment was that the 
veteran had severe, chronic PTSD.  He said that the veteran's 
service-connected PTSD had caused severe social and 
occupational impairment and had made the veteran 
unemployable.  The psychologist assigned a GAF score of 45.  

The veteran and his wife testified at a videoconference 
hearing in April 2003.  The veteran said that his nightmares 
bothered him the most.  He also said that he felt jumpy 
around people.  He related that he had trouble sleeping and, 
if he had a nightmare, he would not want to go back to sleep.  
The veteran said he had been bothered by his nightmares since 
he got out of the hospital in 1972.  The veteran's wife said 
that the veteran would have nightmares that would cause him 
to get in her face and she would wake up to find the veteran 
staring at her.  She also said that the veteran would 
sometimes grab her by her shoulder.  She would have to scream 
at him to wake him up at times.  The veteran's spouse related 
that the veteran had been having the nightmares since 1972.  
She said the veteran had nightmares 3-5 times per week and 
that they had increased in frequency with the start of the 
war in Iraq.  She noted an instance where the veteran 
discussed the war in Vietnam with his son.  The veteran then 
had several days of nightmares after the discussion.  The 
veteran then testified about having panic attacks.  At those 
times he preferred to be alone in his bedroom.  He felt that 
he experienced his attacks 1-2 times per week.  He also 
described problems with his temper and memory.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  The 
veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by a 
Notice of Disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been rated as 30 percent disabling 
under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2003).  Under 
Diagnostic Code 9411, a 30 percent rating is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is for consideration where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is applicable where there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61 - 70 
is defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupations, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
51 - 60 is defined as "Moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  A GAF score of 41 - 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  

The veteran was afforded a VA PTSD examination in August 
2001.  The examiner provided a diagnosis of mild PTSD at that 
time.  He assigned a GAF score of 65 as a means of assessing 
the veteran's overall psychiatric health.

VA treatment records reflect that the veteran has been 
receiving ongoing treatment for his PTSD since 2000.  Those 
records reflect evaluations that have noted an increase in 
the veteran's symptomatology that has progressed from mild to 
severe.  The veteran's GAF score plummeted from the 65 at the 
time of the August 2001 VA examination to 45 at the time of 
the March 2003 outpatient evaluation.  Moreover, the VA 
treating psychologist has specifically stated that the 
veteran is unemployable as a result of his PTSD 
symptomatology.

The veteran and his wife testified regarding his nightmares, 
difficulty sleeping, increased irritability, panic attacks 
and depression.

The RO increased the veteran's PTSD disability rating to 30 
percent based on the reported increase in symptomatology from 
an April 2002 outpatient evaluation.  The RO has not yet had 
the opportunity to review the most current treatment records 
that show an even greater increase in symptomatology.

In applying the evidence of record to the rating criteria the 
Board finds that the totality of the evidence, and resolving 
reasonable doubt in favor of the veteran, supports a 
conclusion that the veteran is 100 percent disabled as 
contemplated by the rating criteria.  The evidence 
establishes that there is total occupational and social 
impairment.  The veteran has not worked since his medical 
retirement from service in 1972, although that was for 
physical disabilities at the time.  The veteran's VA treating 
psychologist has determined that the veteran is severely 
disabled and unemployable as a result of his PTSD.  Despite 
ongoing therapy and medication, the veteran's condition has 
worsened.  While GAF scores are not, in and of themselves, 
the dispositive element in rating a disability, they are 
persuasive evidence when used in association with detailed 
evaluations, as in this case.  The highest GAF score assigned 
was a 65 when the veteran was first diagnosed with PTSD in 
August 2001.  The veteran's other GAF scores have steadily 
decreased with his latest score of 45 being assigned in March 
2003.  Such a score is indicative of someone unable to keep a 
job.  See Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) 
(Board decision vacated, in part, for failure to consider 
lower GAF scores that reflected a more severe disability than 
the GAF scores cited by the Board).  

The Board finds support for its conclusion in the commentary 
provided at the time when the criteria used to evaluate 
mental disorders was amended in October 1996.  Specifically, 
it was noted that PTSD was not to be rated under a separate 
formula based on the frequency of symptoms particular to 
PTSD.  Rather, the comments noted, it is not the symptoms, 
but their effects, that determine the level of impairment.  
See 61 Fed. Reg. 52,697 (October 8, 1996).  Further, the 
point was again made that the severity of the effects of a 
mental disorder determine the rating, and that to be assigned 
a 100 percent rating, a mental disorder must cause total 
occupational and social impairment.  Id.  The evidence shows 
that the effects of the veteran's mental disorder do indeed 
cause total occupational and social impairment.  

With reasonable doubt resolved in the veteran's favor, a 100 
percent rating can be said to be reflective of the veteran's 
disability from April 10, 2002, when his PTSD was first 
considered "severe."  As noted above, it is not clear that 
the April 2002 examiner found the veteran to be unemployable 
solely as a result of PTSD; nevertheless, the veteran was in 
fact found unemployable and the examiner implied that it was 
in large measure due to the PTSD.  Before that time, his 
psychiatric problems due to PTSD were clearly described as 
"mild," and were reflected by higher GAF scores.  In 
contrast to the April 2002 report is the August 2001 report 
where the veteran was also found to be unemployable, but it 
was specifically noted that the PTSD was thought to be only 
mildly disabling.  In fact, the examiner specifically 
referred to physical injury and pain syndrome as being the 
cause of the veteran's employment problems.  It was noted 
that he liked socializing with his friends and enjoyed other 
physical activities, but was limited because of physical 
difficulties.  No limitations due to PTSD were specified.  In 
other words, it does not appear from the available evidence 
that the veteran's PTSD symptoms interfered with occupational 
and social functioning, or required continuous medication.  
Diagnostic Code 9411.  Consequently, the Board finds that a 
compensable rating was not warranted before April 10, 2002.

As noted in the Introduction section, the veteran submitted 
evidence directly to the Board that has not yet been reviewed 
by the agency of original jurisdiction.  However, the Board's 
use of that portion of the evidence that was relied on in 
resolving this issue does not constitute any prejudice to the 
veteran in light of the favorable outcome.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted in November 2000.  VA 
has issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which are not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159 to provide adequate notice).  
VA also has a duty to assist claimants in the development of 
their claims.

In this case, the RO has specifically notified the veteran of 
the criteria for an increased rating and has informed him of 
what was required of him to substantiate his claim.  This was 
done by way of various letters and the May 2002 and December 
2002 statements of the case.  These same documents informed 
the veteran of the evidence VA obtained on his behalf.  Id.  
As for the duty to assist, VA obtained records relative to 
the claim for a higher rating and secured a VA examination.  
As far as VA is aware, there are no outstanding records to be 
obtained, at least as to the period prior the grant of the 
total benefit sought.  Consequently, the Board finds that RO 
has fulfilled the duty to notify and duty to assist as set 
forth in the VCAA.  


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted from April 10, 2002, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

As noted above, the VCAA was enacted in November 2000.  As 
for the pending service connection claims, the Board finds 
that further action is required in accordance with the duty 
to inform and duty to assist under the VCAA.  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The Court has strictly 
interpreted the requirements to provide the required notice 
and the duty to assist in the development of a claim.  
Accordingly, the veteran must be informed of the information 
or evidence necessary to substantiate his claim for 
entitlement to service connection for the several issues 
remaining on appeal.

In a decision promulgated in September 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, No. 02-7007 
(Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a § 5103 
notice is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA § 5103 notice.  

The veteran has submitted claims for unspecified disorders of 
the left arm, left thigh, right leg, right knee and right 
ankle.  The veteran is currently service connected for 
fibrous ankylosis of the left knee with degenerative joint 
disease and injury to Muscle Group XV and a tender scar.  
This disability is rated as 60 percent disabling.  In 
addition, the Board notes that the veteran is already service 
connected for two disabilities involving the right leg.  
First, he is service connected for a wound involving MG XV 
involving the right thigh.  Second, he is service connected 
for a wound involving MG XI related to muscles of the lower 
right leg.

The record is not clear as to the nature of the disorders 
being claimed by the veteran as the issues developed for 
review on appeal simply list the veteran's left arm, left 
thigh, right leg, right knee and right ankle.  It would be 
helpful to the veteran, and to the Board on appellate review, 
if the veteran could be contacted and requested to identify 
any specific disorder he is claiming, whether it be on a 
direct basis or as secondary to any service-connected 
disability.  To assist in developing the veteran's claim in 
regard to these issues a VA examination will be necessary to 
identify any current disorder of the respective extremities 
that may be present.  

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with the recent decision 
in Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs.  See 38 
C.F.R. § 3.159 (2003).  The veteran 
should be specifically told of the 
information or evidence he should 
submit, if any, and of the 
information or evidence that VA will 
yet obtain with respect to his 
claims of service connection.  
38 U.S.C.A. § 5103(a) (West 2002).  
He should also be told of the period 
for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should contact the 
veteran and request that he 
identify, if possible, any specific 
disorders of the left arm, left 
thigh, right leg, right knee and 
right ankle that he believes should 
now be service connected beyond what 
is already service connected.

3.  The veteran should be afforded a 
VA examination to evaluate his claim 
for service connection for left arm, 
left thigh, right leg, right knee, 
and right ankle disorders.  All 
indicated studies, tests and 
evaluations deemed necessary should 
be performed and the results noted 
in the examination report.  The 
examiner must review the veteran's 
claims file in association with the 
examination.  The examiner is 
requested to identify any and all 
disorders that may be present in the 
left arm, left thigh, right leg, 
right knee or right ankle.  The 
examiner is also requested to 
provide an opinion as to whether it 
is at least as likely as not that 
any identified disorders (beyond 
what is already service connected) 
are related to the veteran's 
military service.  The examination 
report must include a complete 
rationale for all opinions 
expressed.  

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the service 
connection issues on appeal.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should include reference 
to the evidence submitted directly 
to the Board in April 2003.

After expiration of any applicable period allowed for 
response, see 38 U.S.C.A. § 5103(b) (West 2002), the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



